Title: To Thomas Jefferson from David Humphreys, 23 December 1792
From: Humphreys, David
To: Jefferson, Thomas



Sir
Lisbon Decr. 23d. 1792.

The sudden departure of a Swedish ship for New York affords me an opportunity of conveying to you the Spanish and Portuguese Gazettes to this date. How long I shall continue to be able to forward  them is uncertain, since a new order has been issued here within three days past on the subject of News-Papers. They are now for the first time prohibited from being read or admitted at Coffee and other public Houses. I do not know how far Government will attempt to prevent all foreign Papers from being received by Individuals. It appears to me this impotent display of Jealousy is rather late, and will be ineffectual in producing the consequences desired from it. Prohibition will excite curiosity. It is impossible to exclude News Papers and other Publications from such a maritime Town as Lisbon. The Citizens are very much addicted to meet at Coffee Houses and Lemonade Shops, as well as to assemble in groupes at the public Square and in little circles at other sunny Positions. Government has as yet taken no precautions to prevent this. What must often be a subject of conversation may easily be conjectured. However, every thing is still extremely tranquil. The Queen, and the Administration remain without alteration. Her Majesty’s birth day has been kept at the Palace of Ajuda, this week. The Diplomatic Corps were two days successively at Court. On both occasions they were introduced seperately to the Prince, the Princess of Brazil, and the other Princesses. To each of whom they had individually to make an oral Compliment. All the Ministers of this Court, except M. de Pinto, are sick.
An unusual number of foreigners has come to pass the winter here, some on account of the encreasing reputation of the goodness of this climate, others to avoid the troubles in France and Italy where they were accustomed to spend the season. The Police is consequently a little more vigilant than usual, in enquiring into their names, characters and motive for coming here. There have been a few emigrant Priests and others from France. They are not very well received. Amongst others, M. de Calonne arrived in the last Packet, under the assumed name of Baron Ringler. He at first proposed remaining at Lisbon until he could hear from Madrid; but he set off in two or three days after his arrival for that Place, and it has been privately intimated to me from a creditable quarter, that his departure was hastened by a hint from this Court.
The Chevr. de Freire is here. He will soon return to England, from whence he is expected to sail for the U.S. immediately after the vernal Equinox.
One American Ship has just arrived with wheat, which will sell to good advantage. Several more are hourly expected, and I am happy to add that the prospects for disposing of American produce here and in other quarters of Europe are much better than they have been for a considerable time past.
I have received, within a few days, a letter from Mr. Barclay who  was at Cadiz: but who intended soon to return to Gibraltar. From Mr. Carmichael I have heard nothing lately. I wrote to him again on the 14th instant, by a private conveyance, in order to obtain the verified account of Don Joseph Torino against the U.S. that it may be paid. Of Spain we have nothing new since the change of Ministry; except that the Spanish Ambassador here has appeared to take some pains in announcing, that their Cordon of Troops on the frontiers was very formidable, consisting of 88,300 Men, including Militia with Regulars. This departure from the common line of Diplomatic Secresy carries with it rather the appearance of design and might induce a suspicion of the weakness or apprehensions of his Court. You will observe, in one of the Gazettes of Madrid, the Decree for placing the Duke d’Alcudia at the Head of Administration, as mentioned in my last. I have the honour to be With real esteem & great respect Sir Your Most obedt & Most humble Servant

D. Humphreys

